Exhibit 10.3

 

Loan No. RI0910T01

 

REVOLVING TERM LOAN SUPPLEMENT

 

THIS SUPPLEMENT to the Master Loan Agreement dated July 21, 2010 (the “MLA”), is
entered into as of July 21, 2010 between FARM CREDIT SERVICES OF AMERICA, FLCA
(“Lead Lender”) and GOLDEN GRAIN ENERGY, LLC, Mason City, Iowa (the “Company”).

 

SECTION 1.         The Revolving Term Loan Commitment. On the terms and
conditions set forth in the MLA and this Supplement, Lead Lender agrees to make
loans to the Company from the date hereof, up to and including February 1, 2016,
in an aggregate principal amount not to exceed, at any one time outstanding,
$25,000,000.00 less the amounts scheduled to be repaid during the period set
forth below in Section 5 (the “Commitment”). Within the limits of the
Commitment, the Company may borrow, repay, and reborrow.

 

The Company may, in its sole discretion, elect to permanently reduce the amount
of the Commitment by giving Agent (as that term is defined in the MLA) ten
(10) days prior written notice. Said election shall be made only if the Company
is not in default at the time of the election and will remain in compliance with
all financial covenants after such reduction. Any such reduction shall be
treated as an early, voluntary reduction of the Commitment amount and shall not
delay or reduce the amount of any scheduled Commitment reduction under Section 5
hereof (which reductions shall continue in the increments and on the dates
determined in accordance with Section 5), but rather shall result in an earlier
expiration of the Commitment and final maturity of the loans.

 

SECTION 2.         Purpose. The purpose of the Commitment is to provide working
capital to the Company and refinance existing term debt with Home Federal
Savings Bank.

 

SECTION 3.         Term. Intentionally Omitted.

 

SECTION 4.         Interest. The Company agrees to pay interest on the unpaid
balance of the loan(s) in accordance with one or more of the following interest
rate options, as selected by the Company:

 

(A)          One-Month LIBOR Index Rate. At a rate (rounded upward to the
nearest 1/100th and adjusted for reserves required on “Eurocurrency Liabilities”
[as hereinafter defined] for banks subject to “FRB Regulation D” [as hereinafter
defined] or required by any other federal law or regulation) per annum equal at
all times to 3.15% above the rate quoted by the British Bankers Association (the
“BBA”) at 11:00 a.m. London time for the offering of one (1)-month U.S. dollars
deposits, as published by Bloomberg or another major information vendor listed
on BBA’s official website on the first “U.S. Banking Day” (as hereinafter
defined) in each week, with such rate to change weekly on such day. The rate
shall be reset automatically, without the necessity of notice being provided to
the Company or any other party, on the first “U.S. Banking Day” of each
succeeding week, and each change in the rate shall be applicable to all balances

 

--------------------------------------------------------------------------------


 

subject to this option. Information about the then-current rate shall be made
available upon telephonic request. For purposes hereof: (1) “U.S. Banking Day”
shall mean a day on which Agent (as that term is defined in the MLA) is open for
business and banks are open for business in New York, New York;
(2) “Eurocurrency Liabilities” shall have the meaning as set forth in “FRB
Regulation D”; and (3) “FRB Regulation D” shall mean Regulation D as promulgated
by the Board of Governors of the Federal Reserve System, 12 CFR Part 204, as
amended.

 

(B)          Quoted Rate. At a fixed rate per annum to be quoted by Agent in its
sole discretion in each instance. Under this option, rates may be fixed on such
balances and for such periods, as may be agreeable to Agent in its sole
discretion in each instance, provided that: (1) the minimum fixed period shall
be 30 days; (2) amounts may be fixed in increments of $500,000.00 or multiples
thereof; and (3) the maximum number of fixes in place at any one time shall be
ten.

 

(C)          LIBOR. At a fixed rate per annum equal to “LIBOR” (as hereinafter
defined) plus 3.15%. Under this option: (1) rates may be fixed for “Interest
Periods” (as hereinafter defined) of 1, 2, 3, 6, 9, or 12 months as selected by
the Company; (2) amounts may be fixed in increments of $100,000.00 or multiples
thereof; (3) the maximum number of fixes in place at any one time shall be ten;
and (4) rates may only be fixed on a “Banking Day” (as hereinafter defined) on
three Banking Days’ prior written notice. For purposes hereof: (a) “LIBOR” shall
mean the rate (rounded upward to the nearest sixteenth and adjusted for reserves
required on “Eurocurrency Liabilities” [as hereinafter defined] for banks
subject to “FRB Regulation D” [as herein defined] or required by any other
federal law or regulation) quoted by the British Bankers Association (the “BBA”)
at 11:00 a.m. London time two Banking Days before the commencement of the
Interest Period for the offering of U.S. dollar deposits in the London interbank
market for the Interest Period designated by the Company; as published by
Bloomberg or another major information vendor listed on BBA’s official website;
(b) “Banking Day” shall mean a day on which Agent is open for business, dealings
in U.S. dollar deposits are being carried out in the London interbank market,
and banks are open for business in New York City and London, England;
(c) “Interest Period” shall mean a period commencing on the date this option is
to take effect and ending on the numerically corresponding day in the next
calendar month or the month that is 2, 3, 6, 9, or 12 months thereafter, as the
case may be; provided, however, that: (i) in the event such ending day is not a
Banking Day, such period shall be extended to the next Banking Day unless such
next Banking Day falls in the next calendar month, in which case it shall end on
the preceding Banking Day; and (ii) if there is no numerically corresponding day
in the month, then such period shall end on the last Banking Day in the relevant
month; (d) “Eurocurrency Liabilities” shall have meaning as set forth in “FRB
Regulation D”; and (e) “FRB Regulation D” shall mean Regulation D as promulgated
by the Board of Governors of the Federal Reserve System, 12 CFR Part 204, as
amended.

 

The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options. Upon the

 

2

--------------------------------------------------------------------------------


 

expiration of any fixed rate period, interest shall automatically accrue at the
variable rate option unless the amount fixed is repaid or fixed for an
additional period in accordance with the terms hereof. Notwithstanding the
foregoing, rates may not be fixed in such a manner as to cause the Company to
have to break any fixed rate balance in order to pay any installment of
principal. All elections provided for herein shall be made electronically (if
applicable), telephonically or in writing and must be received by Agent not
later than 12:00 Noon Company’s local time in order to be considered to have
been received on that day; provided, however, that in the case of LIBOR rate
loans, all such elections must be confirmed in writing upon Agent’s request.
Interest shall be calculated on the actual number of days each loan is
outstanding on the basis of a year consisting of 360 days and shall be payable
monthly in arrears by the 20th day of the following month or on such other day
in such month as Agent shall require in a written notice to the Company;
provided, however, in the event the Company elects to fix all or a portion of
the indebtedness outstanding under the LIBOR interest rate option above, at
Agent’s option upon written notice to the Company, interest shall be payable at
the maturity of the Interest Period and if the LIBOR interest rate fix is for a
period longer than three months, interest on that portion of the indebtedness
outstanding shall be payable quarterly in arrears on each three-month
anniversary of the commencement date of such Interest Period, and at maturity.

 

SECTION 5.         Promissory Note. The Company promises to repay on the dates
set forth below, the outstanding principal, if any, that is in excess of the
listed amounts:

 

Payment Date

 

Reducing Commitment Amount

 

 

 

 

 

 

August 1, 2011

 

$

22,500,000.00

 

February 1, 2012

 

$

20,000,000.00

 

August 1, 2012

 

$

17,500,000.00

 

February 1, 2013

 

$

15,000,000.00

 

August 1, 2013

 

$

12,500,000.00

 

February 1, 2014

 

$

10,000,000.00

 

August 1, 2014

 

$

7,500,000.00

 

February 1, 2015

 

$

5,000,000.00

 

August 1, 2015

 

$

2,500,000.00

 

 

followed by a final installment in an amount equal to the remaining unpaid
principal balance of the loans on February 1, 2016. If any installment due date
is not a day on which Agent is open for business, then such payment shall be
made on the next day on which Agent is open for business. In addition to the
above, the Company promises to pay interest on the unpaid principal balance
hereof at the times and in accordance with the provisions set forth in Section 4
hereof.

 

SECTION 6.         Security. The Company’s obligations hereunder and, to the
extent related hereto, the MLA, shall be secured as provided in the Security
Section of

 

3

--------------------------------------------------------------------------------


 

the MLA, including without limitation as a future advance under any existing
mortgage or deed of trust.

 

SECTION 7.         Commitment Fee. In consideration of the Commitment, the
Company agrees to pay to Lead Lender a commitment fee on the average daily
unused portion of the Commitment at the rate of 0.60% per annum (calculated on a
360-day basis), payable monthly in arrears by the 20th day following each month.
Such fee shall be payable for each month (or portion thereof) occurring during
the original or any extended term of the Commitment.

 

IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.

 

FARM CREDIT SERVICES OF AMERICA, FLCA

 

GOLDEN GRAIN ENERGY, LLC

 

 

 

By:

 

/s/ Kathryn J. Frahm

 

By:

 

/s/ Christy Marchand

 

 

 

 

 

Title:

VP Credit

 

Title:

CFO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NT

 

 

 

 

 

7-23-10

 

4

--------------------------------------------------------------------------------

 

 